Notice of Pre-AIA  or AIA  Status
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 11/25/2019, assigned serial 16/694,902 and titled “Route Candidate Setting System and Route Candidate Setting Method.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The prior art closest to the subject matter of the claimed invention the patent application publication No. US 2020/0139967 A1 (Beller reference), which discloses a vehicle system and method for modifying a trajectory of the vehicle when the vehicle travels through an environment along the trajectory.  The vehicle includes a variety of sensors, such as LIDAR sensors, RADAR sensors, ultrasonic transducers, SONAR sensors, etc.  The sensors are coupled to a computing device that is located on the vehicle.  Based on the sensor data received from the sensor devices, the computing device recognizes the objects, and determine whether the detected objects affects the trajectory, determining a modified drivable area as well as a modified trajectory, and controlling the vehicle according to the modified trajectory.   However, Beller is quite silent regarding “setting plural grid points on the traveling road; providing a first curved line and a second curved line, the first curved line being configured to extend from a start point thereof which corresponds to a position of the vehicle during execution of the computation up to a terminal point thereof which corresponds to a grid point located on a forward side, in an advancing direction, of the vehicle and be represented by a first function having x coordinate as a variable and y coordinate, the 
It is found that neither Beller alone nor in combination with any references of record discloses or suggests each and every limitations as claimed by the applicant.  The cited prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667